Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hessler et al (US 2018/0184359) (hereinafter Hessler).
 	Regarding claim 1, Hessler discloses a method for relay transmission, comprising:  
 	receiving, by a relay layer of a first node (see Fig. 3, p. [0064], e.g., a first wireless node 311 may also be referred to as a radio base station and e.g., a NodeB, an evolved Node B, a base transceiver station, Access Point Base Station, base station router, or any other network unit capable of communicating with wireless communications devices), target data sent by a second node (e.g., a second wireless node 322), wherein the second node is an anchor node or a relay node, the first node is wirelessly connected with the second node, the anchor node is wiredly connected with a core network, and a destination node of the target data is a third node (see p. [0067], e.g., The first wireless node 311 wants to communicate with the second wireless node 322, which may also be referred to as a target wireless node. Due to some reason, for example in order to extend the coverage or due to in-band backhauling, the first wireless node 311 wants to 
 	processing, by the relay layer of the first node, the received target data (see Hessler, p. [0073], e.g., Embodiments herein enable the relaying wireless node 312 to perform relaying of the second payload data without being pre-configured for the relaying, and p. [0079], e.g., The indicator for the succeeding transmission is a control message that comprises radio transmission parameters that the relaying wireless node 312 uses in order to relay or forward the data in a radio transmission. The indicator may e.g. be referred to as a data forward indicator or an indicator for relaying payload data. The indicator may be implemented as a lower layer indicator, i.e. layer 1 (PHY) or layer 2 (MAC) indicator).
 	Regarding claim 2, Hessler discloses the method of claim 1, wherein the third node is a terminal device or the third node is a relay node directly connected with a terminal device (see Hessler, p. [0065], e.g., a second wireless node 322 also operates in the wireless communications network 300. The second wireless node 322 is exemplified herein as a user equipment).
 	Regarding claim 3, Hessler discloses the method of claim 1, wherein processing, by the relay layer of the first node, the received target data, comprises: submitting, by the relay layer of the first node, the target data to an upper layer of the relay layer (see Hessler, claim 11, e.g., the second payload data comprises a third payload data intended for a third wireless node, and a second indicator which indicates to the second wireless node how to relay the third payload data, and which second indicator comprises parameters related to radio transmission of the third payload data).
 	Regarding claim 4, Hessler discloses the method of claim 1, wherein processing, by the relay layer of the first node, the received target data, comprises: forwarding, by the relay layer of 
 	Regarding claim 5, Hessler discloses the method of claim 1, wherein processing, by the relay layer of the first node, the received target data, comprises: forwarding, by the relay layer of the first node, the target data to a terminal device, wherein the first node is directly connected with the terminal device (see Hessler, p. [0069], e.g., the first wireless node 311 wants to communicate with the second wireless node 322, which may also be referred to as a target wireless node. Due to some reason, for example in order to extend the coverage or due to in-band backhauling, the first wireless node 311 wants to communicate with the second wireless node 322 via a relaying wireless node 312).
 	Regarding claim 6, Hessler discloses the method of claim 5, wherein forwarding, by the relay layer of the first node, the target data to the terminal device, comprises: submitting, by the relay layer of the first node, the target data to an upper layer of the relay layer; and forwarding, by the upper layer of the relay layer, the target data to the terminal device (see Hessler, claim 11, e.g., the second payload data comprises a third payload data intended for a third wireless node, and a second indicator which indicates to the second wireless node how to relay the third payload data, and which second indicator comprises parameters related to radio transmission of the third payload data).
 	Regarding claim 7, Hessler discloses the method of claim 2, wherein the method further comprises: determining, by the relay layer of the first node, a processing mode of the target data according to first indication information, wherein the processing mode of the target data is one of: forwarding the target data to the terminal device, forwarding the target data to another relay 
 	Regarding claim 8, Hessler discloses the method of claim 7, wherein the indication information is used for indicating at least one of: a logical channel identification, whether the target data is sent to the first node, whether the target data is sent to the terminal device directly connected with the first node, whether the target data is sent to another relay node, whether the target data is carried on a Data Radio Bearer (DRB), whether the target data is carried on a Signaling Radio Bearer (SRB), an IP address, or port information in an IP message header (see Hessler, p. [0079], e.g., The indicator for the succeeding transmission is a control message that comprises radio transmission parameters that the relaying wireless node 312 uses in order to relay or forward the data in a radio transmission. The indicator may e.g. be referred to as a data forward indicator or an indicator for relaying payload data. The indicator may be implemented as a lower layer indicator, i.e. layer 1 (PHY) or layer 2 (MAC) indicator. This enables the relaying wireless node 312 to relay the data without requiring any detailed knowledge about higher level protocols).
 	Regarding claim 9, Hessler discloses the method of claim 7, wherein the first indication information is contained in a message header of a Packet Data Unit (PDU) of at least one of the following protocol layers: a relay layer, a Medium Access Control (MAC) layer, a Radio Link 
 	Regarding claim 10, Hessler discloses the method of claim 7, wherein the method further comprises: based on a determination that the target data is not submitted to another relay node, determining, by the relay layer of the first node, to submit the target data to a first upper layer of the relay layer according to second indication information, wherein the first upper layer is one of at least one upper layer of the relay layer (see Hessler, claim 11, e.g., the second payload data comprises a third payload data intended for a third wireless node, and a second indicator which indicates to the second wireless node how to relay the third payload data, and which second indicator comprises parameters related to radio transmission of the third payload data, and p. [0021], e.g., scheduled radio access communication is used in multi-hop relay networks).
 	Regarding claim 11, Hessler discloses the method of claim 10, wherein determining, by the relay layer of the first node, to submit the target data to a first upper layer of the relay layer according to second indication information, comprises: determining, by the relay layer of the first node, whether the target data needs to be forwarded to the terminal device according to the second indication information; and determining, by the relay layer of the first node, the first upper layer to which the target data is submitted according to whether the target data needs to be forwarded to the terminal device (see Hessler, claim 11, e.g., the second payload data comprises a third payload data intended for a third wireless node, and a second indicator which indicates to the second wireless node how to relay the third payload data, and which second indicator comprises parameters related to radio transmission of the third payload data).

 	Regarding claim 13, Hessler discloses the method of claim 10, wherein the second indication information is used for indicating at least one of: a logical channel identification, whether the target data is sent to the first node, whether the target data is sent to the terminal device directly connected with the first node, whether the target data is sent to another relay node, whether the target data is carried on a Data Radio Bearer (DRB), whether the target data is carried on a Signaling Radio Bearer (SRB), an IP address, port information in an IP message header, whether the target data is Radio Resource Control (RRC) data, or whether the target data is F1 Application Protocol (F1AP) data (see Hessler, p. [0024], e.g., The relay node further needs prior knowledge about the radio link that corresponds to the next node or device with an IP-address or to a device with the IP-address in a routing table located in the relay node. The routing table may be obtained for example by setting up radio links to all available nodes and/or devices which is very costly and time consuming).
 	Regarding claim 14, Hessler discloses the method of claim 10, wherein the second indication information is contained in a message header of a Packet Data Unit (PDU) of at least one of the following protocol layers: a relay layer, a Medium Access Control (MAC) layer, a Radio Link Control (RLC) layer, or at least one upper layer of the relay layer (see Hessler, p. 
 	Regarding claim 15, Hessler discloses the method of claim 7, wherein the method further comprises: based on a determination that the target data is not submitted to another relay node, submitting, by the relay layer of the first node, the target data to the upper layer of the relay layer; and determining, by the upper layer of the relay layer, to submit the target data to a second upper layer of the relay layer according to third indication information, wherein the second upper layer is one of at least one upper layer of the relay layer (see Hessler, claim 11, e.g., the second payload data comprises a third payload data intended for a third wireless node, and a second indicator which indicates to the second wireless node how to relay the third payload data, and which second indicator comprises parameters related to radio transmission of the third payload data, and claim 12, e.g., an indication of a multi-hop path to the second wireless node, and transmit the first payload data comprising the second payload data intended for the second wireless node to the relaying wireless node and further through the multi-hop path based on the received indication of the multi-hop path to the second wireless node, wherein the indicator is based on the received indication).
 	Regarding claim 16, Hessler discloses the method of claim 15, wherein determining, by the upper layer of the relay layer, to submit the target data to a second upper layer of the relay layer according to third indication information, comprises: determining, by the upper layer of the relay layer, whether the target data needs to be forwarded to the terminal device according to the third indication information; and determining, by the upper layer of the relay layer, the second upper layer to which the target data is submitted according to whether the target data needs to be 
 	Regarding claim 17, Hessler discloses the method of claim 15, wherein the third indication information is used for indicating at least one of: a logical channel identification, whether the target data is sent to the first node, whether the target data is sent to the terminal device directly connected with the first node, whether the target data is sent to another relay node, whether the target data is carried on a Data Radio Bearer (DRB), whether the target data is carried on a Signaling Radio Bearer (SRB), an IP address, port information in an IP message header, whether the target data is Radio Resource Control (RRC) data, or whether the target data is F1 Application Protocol (F1AP) data (see Hessler, p. [0024], e.g., The relay node further needs prior knowledge about the radio link that corresponds to the next node or device with an IP-address or to a device with the IP-address in a routing table located in the relay node. The routing table may be obtained for example by setting up radio links to all available nodes and/or devices which is very costly and time consuming).
 	Regarding claim 18, Hessler discloses the method of claim 1, wherein the relay layer of the first node is realized on a Packet Data Convergence Protocol (PDCP) layer or the relay layer of the first node is below the Packet Data Convergence Protocol (PDCP) layer (see Hessler, p. [0026], e.g., when the relaying node has been configured with the protocols a radio access bearer has to be set up by associating the PDCP instances in the UE and the eNodeB).

an input interface, configured to receive target data sent by a second node (e.g., a second wireless node 322), wherein the second node is an anchor node or a relay node, the relay node is wirelessly connected with the second node, the anchor node is wiredly connected with a core network, and a destination node of the target data is a third node (see p. [0067], e.g., The first wireless node 311 wants to communicate with the second wireless node 322, which may also be referred to as a target wireless node. Due to some reason, for example in order to extend the coverage or due to in-band backhauling, the first wireless node 311 wants to communicate with the second wireless node 322 via a relaying wireless node 312, the target wireless node being the third node); and a processor, configured to process the received target data (see Hessler, p. [0073], e.g., Embodiments herein enable the relaying wireless node 312 to perform relaying of the second payload data without being pre-configured for the relaying, and p. [0079], e.g., The indicator for the succeeding transmission is a control message that comprises radio transmission parameters that the relaying wireless node 312 uses in order to relay or forward the data in a radio transmission. The indicator may e.g. be referred to as a data forward indicator or an indicator for relaying payload data. The indicator may be implemented as a lower layer indicator, i.e. layer 1 (PHY) or layer 2 (MAC) indicator).
 	Regarding claim 20, Hessler discloses the non-transitory storage medium for storing a computer program that enables a computer to perform the method according to claim 1 (see Hessler, p. [0197]).
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248.  The examiner can normally be reached on M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477